Case: 11-20418     Document: 00511766390         Page: 1     Date Filed: 02/23/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 23, 2012
                                     No. 11-20418
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JUAN ARELLANO MENDOZA, also known as Juan M. Arellano, also known as
Juan Mendoza Arellano, also known as Juan Arellano-Mendoza, also known as
Rafael Zarate,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-827-1


Before SMITH, BARKSDALE, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Juan Arellano Mendoza challenges the sentence imposed following his
guilty-plea conviction for illegal reentry into the United States after deportation
subsequent to an aggravated-felony conviction. He was sentenced to, inter alia,
75-months’ imprisonment, which was below his Guideline sentencing range. He
contends the sentence is procedurally and substantively unreasonable.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20418    Document: 00511766390      Page: 2    Date Filed: 02/23/2012

                                  No. 11-20418

      Although, post-Booker, the Sentencing Guidelines are advisory only, and
an ultimate sentence is reviewed for reasonableness under an abuse-of-
discretion standard, the district court must still properly calculate the Guideline
sentencing range for use in deciding a sentence to impose. Gall v. United States,
552 U.S. 38, 51 (2007). In that respect, the court’s application of the Guidelines
is reviewed de novo; its factual findings, only for clear error. E.g., United States
v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008); United States v.
Villegas, 404 F.3d 355, 359 (5th Cir. 2005).
      For claiming his sentence was procedurally unreasonable, Mendoza
maintains the court did not address one of his nonfrivolous contentions for a
lower sentence. Although he generally objected to the adequacy of the court’s
reasons for the sentence, he did not specifically raise this contention. But, our
court need not determine the appropriate standard of review because Mendoza
is not entitled to relief even assuming he preserved the procedural-
reasonableness issue. See United States v. Rodriguez, 523 F.3d 519, 525 (5th
Cir. 2008).
      The court: adopted the presentence-investigation report; listened to, and
considered, counsel’s contentions for a lower sentence; and, granted a downward
departure as a result. The court specifically referenced several 18 U.S.C. §
3553(a) sentencing factors when imposing sentence and stated that, based on his
criminal history, Mendoza was likely to recidivate. The court’s explanation
stated ample reasons for sentencing and sufficiently considered Mendoza’s
claimed bases for a lower sentence. See Rodriguez, 523 F.3d at 525-26.
      For claiming his sentence is substantively unreasonable and greater than
necessary to meet the goals of § 3553(a), Mendoza maintains: (1) his prior
offense, which increased his base offense level by 16, was committed over seven
years before the instant offense; and, (2) the sentence did not take into account
that many of his past convictions resulted from alcohol addiction.           These
contentions merely reflect Mendoza’s disagreement with the propriety of his

                                         2
  Case: 11-20418    Document: 00511766390     Page: 3   Date Filed: 02/23/2012

                                 No. 11-20418

sentence and the court’s weighing of the § 3553(a) factors. See United States v.
Ruiz, 621 F.3d 390, 398 (5th Cir. 2010) (mere disagreement with propriety of
within-Guidelines sentence will not rebut presumption of reasonableness).
      AFFIRMED.




                                       3